Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
2.   	 Applicants' amendments and arguments filed 1/13/2022 have been considered but the claims have not been entered. Claims 1, 13, 14 have been amended.  Applicants’ arguments and amendments would overcome the rejections of record if entered but would require further search and consideration. 
Response to Arguments
3.	Applicants have amended independent claims 1 and 13 “breaking at least one of a milling and grinding of said encapsulating ingredient”.
Therefore, applicants argued that even if particle size can be reduced during extrusion in the extruder, however, in order to break the particles, there has to be another step to break the particles prior to delivery to the extruder. It is agreed and therefore, examiner needs further search and review for further consideration to do the next office action. Claims have not been entered. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                               
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792